                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

ELIZABETH MCROBIE,                   :
                                     :
                  Plaintiff,         :
                                     :
            v.                       :             No. 5:18-cv-00566
                                     :
CREDIT PROTECTION ASSOCIATION, :
                                     :
                  Defendant.         :
____________________________________

                                          ORDER

      AND NOW, this 2nd day of April, 2019, for the reasons expressed in the opinion issued

this date, IT IS ORDERED THAT:


   1. Plaintiff’s Motion to Certify Class, ECF No. 23, is GRANTED in part.

   2. This Court hereby CERTIFIES a Rule 23(b)(3) class defined as follows:

      All natural persons residing in Pennsylvania, New Jersey and Delaware to whom
      Defendant CPA mailed a postcard, substantially similar to the Postcard sent to Plaintiff,
      in an attempt to collect a debt, where the postcard was not returned as undeliverable.

   3. The class is certified only for purposes of resolving the claim under 15 U.S.C. § 1692f(8)
      in Count II of Plaintiff’s Amended Complaint. Certification is DENIED in all other
      respects.

   4. Plaintiff is APPOINTED Class Representative and Plaintiff’s counsel of record are
      APPOINTED class counsel.

   5. Defendant’s Unopposed Motion for Leave to File Answer Instanter, ECF No. 41, is
      GRANTED. The Answer is deemed filed as of November 14, 2018. The Clerk of Court
      shall docket Exhibit A to the Motion, ECF No. 41-1, as Defendant’s Answer and
      Affirmative Defenses to Plaintiff’s First Amended Class Action Complaint.




                                               1
                                            040219
6. The parties shall confer and report to this Court their proposed timeline for further
   proceedings within fourteen days of the date of this Order.


                                                 BY THE COURT:



                                                  /s/ Joseph F. Leeson, Jr.
                                                 JOSEPH F. LEESON, JR.
                                                 United States District Judge




                                             2
                                          040219
